Exhibit 10.4

 

SETTLEMENT AGREEMENT

 

SETTLEMENT AGREEMENT, entered into as of the 31 day of March, 2008, by and
between GLOBETECH ENVIRONMENTAL, INC., a Nevada corporation (“Globetech”), and
Don Sampson (“Service Provider”).

 

 

W I T N E S S E T H :

 

WHEREAS, Service Provider has rendered valuable services (the “Services”) to
Globetech; and

 

WHEREAS, in order to compensate Service Provider for the Services and as an
inducement for providing ongoing services, Globetech and Service Provider desire
to evidence Globetech’s agreement to issue shares of common stock in payment of
amounts owed to Service Provider with respect to the Services.

 

NOW, THEREFORE, for and in consideration of the foregoing and for the mutual
covenants and consideration described herein, the parties hereto agree as
follows:

 

1. Services. Service Provider has provided, and may continue to provide,
Services to Globetech.

 

2. Shares. As consideration for the Services rendered by Service Provider to
Globetech through December 31, 2006, including the incurrence of certain
reimbursable expenses on behalf of Globetech, as reflected on Exhibit A attached
hereto, Globetech hereby agrees to issue to Service Provider, not later than
five business days from the date hereof, the number of shares of common stock
(the “Shares”) shown on Exhibit A. The Shares will be issued pursuant to an
exemption from the registration provisions of the Securities Act of 1933 and, as
such, will be “restricted securities” as defined under the Securities Act and
will bear a restrictive legend. Globetech agrees to cooperate with the Service
Provider and to take all reasonable steps in order to facilitate the delivery of
the Shares as requested by Service Provider.

 

3. Release. Service Provider acknowledges and agrees that the issuance of the
Shares hereunder will constitute payment in full of all amounts owing (the
“Amounts Owed”) to Service Provider by Globetech as of December 31, 2006, as
reflected on Exhibit A and, in consideration of the issuance of the Shares,
Service Provider hereby releases Globetech from any further obligation relating
to the Amounts Owed.

 

 

4. Representations of Globetech. Globetech represents to Service Provider that:

 

(a)        Globetech is duly authorized to enter into this Agreement and to
carry out the terms set out herein and that execution of this Agreement and
carrying out the terms hereof will not breach any provision of the articles of
incorporation or bylaws of Globetech or any contracts to which Globetech is a
party.



 

(b)       The execution of this Agreement will create a valid and binding
obligation on the part of Globetech enforceable in accordance with the terms
hereof, except as may be limited by bankruptcy, insolvency, moratorium or
similar laws.

 

5. Representations of Service Provider. Service Provider represents to Globetech
that Service Provider is authorized to enter into this Agreement and to carry
out the terms set out herein and that execution of this Agreement and carrying
out of the terms hereof will not breach any contracts or other obligations to
which Service Provider is a party.

 

6. Costs and Expenses. Globetech shall be responsible for all costs and expenses
incurred in connection with the execution and performance of this Agreement,
including all costs incurred in connection with the issuance of the Shares and
any costs associated with rendering any legal opinions required with respect to
the issuance of the Shares.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and the year first written above.

 

 

GLOBETECH ENVIRONMENTAL, INC.

 

 

 

By:

__________________________

 

Name:

Theodor Hennig

 

Title:

Chief Financial Officer

 

 

 

“Service Provider”

 

 

________________________________

 

Don Sampson

 

 

 

 

 

 

 

2



 

EXHIBIT A

 

Settlement Agreement, dated March 31, 2008

by and between Globetech Environmental, Inc.

and

Don Sampson (“Service Provider”)

 

 

Description of Amounts Owed

at December 31, 2006

Amount Owed at

December 31, 2006

Shares Issued in Settlement of

Amounts Owed

Salary

$100,000.00

 

Expenses

46,603.00

 

 

 

 

Total

$ 146,603.00

4,188,657

 

 

 

 

 

3

 

 